UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERD MANAGEMENT INVESTMENT COMPANY 811-22172 (Investment Company Act file number) World Funds Trust (Exact name of registrant a specified in charter) 8730 Stony Point Parkway, Suite 205, Richmond, VA 23235 (Address of principal executive offices)(Zip code) John Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, KS66224 (Name and address of agent for service) (804) 267-7400 (Registrant’s telephone number, including area code) September 30th (Date of fiscal year end) July 1, 2010 to June 30, 2011 (Date of reporting period) Item 1.Proxy Voting Record. Union Street Partners Value Fund AT&T INC. Agenda Number: 933378437 Security: 00206R102 Meeting Type: Annual Ticker: T Meeting Date: 29-Apr-2011 ISIN: US00206R1023 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Mgmt No vote 1B ELECTION OF DIRECTOR: GILBERT F. AMELIO Mgmt No vote 1C ELECTION OF DIRECTOR: REUBEN V. ANDERSON Mgmt No vote 1D ELECTION OF DIRECTOR: JAMES H. BLANCHARD Mgmt No vote 1E ELECTION OF DIRECTOR: JAIME CHICO PARDO Mgmt No vote 1F ELECTION OF DIRECTOR: JAMES P. KELLY Mgmt No vote 1G ELECTION OF DIRECTOR: JON C. MADONNA Mgmt No vote 1H ELECTION OF DIRECTOR: LYNN M. MARTIN Mgmt No vote 1I ELECTION OF DIRECTOR: JOHN B. MCCOY Mgmt No vote 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Mgmt No vote 1K ELECTION OF DIRECTOR: MATTHEW K. ROSE Mgmt No vote 1L ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Mgmt No vote 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Mgmt No vote 03 APPROVE 2gmt No vote 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt No vote 05 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE Mgmt No vote COMPENSATION. 06 POLITICAL CONTRIBUTIONS. Shr No vote 07 SPECIAL STOCKHOLDER MEETINGS. Shr No vote 08 WRITTEN CONSENT. Shr No vote BANK OF AMERICA CORPORATION Agenda Number: 933398491 Security: 060505104 Meeting Type: Annual Ticker: BAC Meeting Date: 11-May-2011 ISIN: US0605051046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: MUKESH D. AMBANI Mgmt No vote 1B ELECTION OF DIRECTOR: SUSAN S. BIES Mgmt No vote 1C ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Mgmt No vote 1D ELECTION OF DIRECTOR: VIRGIS W. COLBERT Mgmt No vote 1E ELECTION OF DIRECTOR: CHARLES K. GIFFORD Mgmt No vote 1F ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Mgmt No vote 1G ELECTION OF DIRECTOR: D. PAUL JONES, JR. Mgmt No vote 1H ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt No vote 1I ELECTION OF DIRECTOR: THOMAS J. MAY Mgmt No vote 1J ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Mgmt No vote 1K ELECTION OF DIRECTOR: DONALD E. POWELL Mgmt No vote 1L ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Mgmt No vote 1M ELECTION OF DIRECTOR: ROBERT W. SCULLY Mgmt No vote 02 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE Mgmt No vote TO APPROVE EXECUTIVE COMPENSATION. 03 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY Mgmt No vote OF FUTURE ADVISORY "SAY ON PAY" VOTES. 04 RATIFICATION OF THE REGISTERED INDEPENDENT PUBLIC Mgmt No vote ACCOUNTING FIRM FOR 2011. 05 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT Shr No vote EMPLOYMENT. 06 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY Shr No vote WRITTEN CONSENT. 07 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shr No vote 08 STOCKHOLDER PROPOSAL - GRASSROOTS LOBBYING. Shr No vote 09 STOCKHOLDER PROPOSAL - OTC DERIVATIVES TRADING. Shr No vote 10 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN Shr No vote CONTESTED ELECTIONS. 11 STOCKHOLDER PROPOSAL - RECOUPMENT OF INCENTIVE Shr No vote COMPENSATION. 12 STOCKHOLDER PROPOSAL - PROHIBITION OF CERTAIN Shr No vote RELOCATION BENEFITS. BP P.L.C. Agenda Number: 933381446 Security: 055622104 Meeting Type: Annual Ticker: BP Meeting Date: 14-Apr-2011 ISIN: US0556221044 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND Mgmt No vote ACCOUNTS. 02 TO APPROVE THE DIRECTORS' REMUNERATION REPORT. Mgmt No vote 03 TO RE-ELECT MR P M ANDERSON AS A DIRECTOR. Mgmt No vote 04 TO RE-ELECT MR A BURGMANS AS A DIRECTOR. Mgmt No vote 05 TO RE-ELECT MRS C B CARROLL AS A DIRECTOR. Mgmt No vote 06 TO RE-ELECT SIR WILLIAM CASTELL AS A DIRECTOR. Mgmt No vote 07 TO RE-ELECT MR I C CONN AS A DIRECTOR. Mgmt No vote 08 TO RE-ELECT MR G DAVID AS A DIRECTOR. Mgmt No vote 09 TO RE-ELECT MR I E L DAVIS AS A DIRECTOR. Mgmt No vote 10 TO RE-ELECT MR R W DUDLEY AS A DIRECTOR. Mgmt No vote 11 TO RE-ELECT DR B E GROTE AS A DIRECTOR. Mgmt No vote 12 TO ELECT MR F L BOWMAN AS A DIRECTOR. Mgmt No vote 13 TO ELECT MR B R NELSON AS A DIRECTOR. Mgmt No vote 14 TO ELECT MR F P NHLEKO AS A DIRECTOR. Mgmt No vote 15 TO RE-ELECT MR C-H SVANBERG AS A DIRECTOR. Mgmt No vote 16 TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS AND Mgmt No vote AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION. S17 SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY Mgmt No vote FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY. 18 TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP Mgmt No vote TO A SPECIFIED AMOUNT. S19 SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT Mgmt No vote A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS. S20 SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING Mgmt No vote OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS. 21 TO GIVE LIMITED AUTHORITY TO MAKE POLITICAL Mgmt No vote DONATIONS AND INCUR POLITICAL EXPENDITURE. 22 TO APPROVE THE RENEWAL OF THE BP SHAREMATCH Mgmt No vote PLAN. 23 TO APPROVE THE RENEWAL OF THE BP SHARESAVE UK Mgmt No vote PLAN. CITIGROUP INC. Agenda Number: 933378336 Security: 172967101 Meeting Type: Annual Ticker: C Meeting Date: 21-Apr-2011 ISIN: US1729671016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: ALAIN J.P. BELDA Mgmt No vote 1B ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Mgmt No vote 1C ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Mgmt No vote 1D ELECTION OF DIRECTOR: ROBERT L. JOSS Mgmt No vote 1E ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Mgmt No vote 1F ELECTION OF DIRECTOR: VIKRAM S. PANDIT Mgmt No vote 1G ELECTION OF DIRECTOR: RICHARD D. PARSONS Mgmt No vote 1H ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Mgmt No vote 1I ELECTION OF DIRECTOR: JUDITH RODIN Mgmt No vote 1J ELECTION OF DIRECTOR: ROBERT L. RYAN Mgmt No vote 1K ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Mgmt No vote 1L ELECTION OF DIRECTOR: DIANA L. TAYLOR Mgmt No vote 1M ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Mgmt No vote 1N ELECTION OF DIRECTOR: ERNESTO ZEDILLO Mgmt No vote 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP Mgmt No vote AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP Mgmt No vote 2 04 APPROVAL OF CITI'S 2gmt No vote PLAN. 05 ADVISORY VOTE ON CITI'S 2gmt No vote 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt No vote VOTES ON EXECUTIVE COMPENSATION. 07 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT Mgmt No vote EXTENSION. 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP.Shr No vote 09 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON Shr No vote POLITICAL CONTRIBUTIONS. 10 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON Shr No vote RESTORING TRUST AND CONFIDENCE IN THE FINANCIAL SYSTEM. 11 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS Shr No vote HOLDING 15% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. 12 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT Shr No vote COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. EL PASO CORPORATION Agenda Number: 933400753 Security: 28336L109 Meeting Type: Annual Ticker: EP Meeting Date: 17-May-2011 ISIN: US28336L1098 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: JUAN CARLOS BRANIFF Mgmt No vote 1B ELECTION OF DIRECTOR: DAVID W. CRANE Mgmt No vote 1C ELECTION OF DIRECTOR: DOUGLAS L. FOSHEE Mgmt No vote 1D ELECTION OF DIRECTOR: ROBERT W. GOLDMAN Mgmt No vote 1E ELECTION OF DIRECTOR: ANTHONY W. HALL, JR. Mgmt No vote 1F ELECTION OF DIRECTOR: THOMAS R. HIX Mgmt No vote 1G ELECTION OF DIRECTOR: FERRELL P. MCCLEAN Mgmt No vote 1H ELECTION OF DIRECTOR: TIMOTHY J. PROBERT Mgmt No vote 1I ELECTION OF DIRECTOR: STEVEN J. SHAPIRO Mgmt No vote 1J ELECTION OF DIRECTOR: J. MICHAEL TALBERT Mgmt No vote 1K ELECTION OF DIRECTOR: ROBERT F. VAGT Mgmt No vote 1L ELECTION OF DIRECTOR: JOHN L. WHITMIRE Mgmt No vote 02 APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt No vote 03 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Mgmt No vote VOTE ON EXECUTIVE COMPENSATION. 04 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt No vote LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. EMC CORPORATION Agenda Number: 933387929 Security: 268648102 Meeting Type: Annual Ticker: EMC Meeting Date: 04-May-2011 ISIN: US2686481027 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Mgmt No vote 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Mgmt No vote 1C ELECTION OF DIRECTOR: MICHAEL J. CRONIN Mgmt No vote 1D ELECTION OF DIRECTOR: GAIL DEEGAN Mgmt No vote 1E ELECTION OF DIRECTOR: JAMES S. DISTASIO Mgmt No vote 1F ELECTION OF DIRECTOR: JOHN R. EGAN Mgmt No vote 1G ELECTION OF DIRECTOR: EDMUND F. KELLY Mgmt No vote 1H ELECTION OF DIRECTOR: WINDLE B. PRIEM Mgmt No vote 1I ELECTION OF DIRECTOR: PAUL SAGAN Mgmt No vote 1J ELECTION OF DIRECTOR: DAVID N. STROHM Mgmt No vote 1K ELECTION OF DIRECTOR: JOSEPH M. TUCCI Mgmt No vote 02 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE Mgmt No vote OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011, AS DESCRIBED IN EMC'S PROXY STATEMENT. 03 APPROVAL OF THE EMC CORPORATION AMENDED AND Mgmt No vote RESTATED 2, AS DESCRIBED IN EMC'S PROXY STATEMENT. 04 APPROVAL OF AN AMENDMENT TO EMC'S BYLAWS TO Mgmt No vote REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS, AS DESCRIBED IN EMC'S PROXY STATEMENT. 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION, AS Mgmt No vote DESCRIBED IN EMC'S PROXY STATEMENT. 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt No vote VOTES ON EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. EXXON MOBIL CORPORATION Agenda Number: 933416908 Security: 30231G102 Meeting Type: Annual Ticker: XOM Meeting Date: 25-May-2011 ISIN: US30231G1022 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR M.J. BOSKIN Mgmt No vote P. BRABECK-LETMATHE Mgmt No vote L.R. FAULKNER Mgmt No vote J.S. FISHMAN Mgmt No vote K.C. FRAZIER Mgmt No vote W.W. GEORGE Mgmt No vote M.C. NELSON Mgmt No vote S.J. PALMISANO Mgmt No vote S.S REINEMUND Mgmt No vote R.W. TILLERSON Mgmt No vote E.E. WHITACRE, JR. Mgmt No vote 02 RATIFICATION OF INDEPENDENT AUDITORS () Mgmt No vote 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION (PAGE Mgmt No vote 56) 04 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt No vote () 05 INDEPENDENT CHAIRMAN () Shr No vote 06 REPORT ON POLITICAL CONTRIBUTIONS () Shr No vote 07 AMENDMENT OF EEO POLICY () Shr No vote 08 POLICY ON WATER () Shr No vote 09 REPORT ON CANADIAN OIL SANDS () Shr No vote 10 REPORT ON NATURAL GAS PRODUCTION () Shr No vote 11 REPORT ON ENERGY TECHNOLOGY () Shr No vote 12 GREENHOUSE GAS EMISSIONS GOALS () Shr No vote FORD MOTOR COMPANY Agenda Number: 933396219 Security: 345370860 Meeting Type: Annual Ticker: F Meeting Date: 12-May-2011 ISIN: US3453708600 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: STEPHEN G. BUTLER Mgmt No vote 1B ELECTION OF DIRECTOR: KIMBERLY A. CASIANO Mgmt No vote 1C ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Mgmt No vote 1D ELECTION OF DIRECTOR: EDSEL B. FORD II Mgmt No vote 1E ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. Mgmt No vote 1F ELECTION OF DIRECTOR: RICHARD A. GEPHARDT Mgmt No vote 1G ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt No vote 1H ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Mgmt No vote 1I ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN Mgmt No vote 1J ELECTION OF DIRECTOR: ELLEN R. MARRAM Mgmt No vote 1K ELECTION OF DIRECTOR: ALAN MULALLY Mgmt No vote 1L ELECTION OF DIRECTOR: HOMER A. NEAL Mgmt No vote 1M ELECTION OF DIRECTOR: GERALD L. SHAHEEN Mgmt No vote 1N ELECTION OF DIRECTOR: JOHN L. THORNTON Mgmt No vote 02 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED Mgmt No vote PUBLIC ACCOUNTING FIRM. 03 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE Mgmt No vote COMPENSATION OF THE NAMED EXECUTIVES. 04 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY Mgmt No vote OF A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. 05 RELATING TO DISCLOSURE OF THE COMPANY'S POLITICAL Shr No vote CONTRIBUTIONS. 06 RELATING TO CONSIDERATION OF A RECAPITALIZATION Shr No vote PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. 07 RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING Shr No vote COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. GENERAL ELECTRIC COMPANY Agenda Number: 933387664 Security: 369604103 Meeting Type: Annual Ticker: GE Meeting Date: 27-Apr-2011 ISIN: US3696041033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Mgmt No vote A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt No vote A3 ELECTION OF DIRECTOR: ANN M. FUDGE Mgmt No vote A4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Mgmt No vote A5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Mgmt No vote A6 ELECTION OF DIRECTOR: ANDREA JUNG Mgmt No vote A7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Mgmt No vote A8 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt No vote A9 ELECTION OF DIRECTOR: RALPH S. LARSEN Mgmt No vote A10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Mgmt No vote A11 ELECTION OF DIRECTOR: JAMES J. MULVA Mgmt No vote A12 ELECTION OF DIRECTOR: SAM NUNN Mgmt No vote A13 ELECTION OF DIRECTOR: ROGER S. PENSKE Mgmt No vote A14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Mgmt No vote A15 ELECTION OF DIRECTOR: JAMES S. TISCH Mgmt No vote A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Mgmt No vote B1 RATIFICATION OF KPMG Mgmt No vote B2 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Mgmt No vote B3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt No vote VOTES ON EXECUTIVE COMPENSATION C1 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shr No vote C2 SHAREOWNER PROPOSAL: FUTURE STOCK OPTIONS Shr No vote C3 SHAREOWNER PROPOSAL: WITHDRAW STOCK OPTIONS Shr No vote GRANTED TO EXECUTIVES C4 SHAREOWNER PROPOSAL: CLIMATE CHANGE RISK DISCLOSURE Shr No vote C5 SHAREOWNER PROPOSAL: TRANSPARENCY IN ANIMAL Shr No vote RESEARCH HEWLETT-PACKARD COMPANY Agenda Number: 933369820 Security: 428236103 Meeting Type: Annual Ticker: HPQ Meeting Date: 23-Mar-2011 ISIN: US4282361033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: M.L. ANDREESSEN Mgmt No vote 1B ELECTION OF DIRECTOR: L. APOTHEKER Mgmt No vote 1C ELECTION OF DIRECTOR: L.T. BABBIO, JR. Mgmt No vote 1D ELECTION OF DIRECTOR: S.M. BALDAUF Mgmt No vote 1E ELECTION OF DIRECTOR: S. BANERJI Mgmt No vote 1F ELECTION OF DIRECTOR: R.L. GUPTA Mgmt No vote 1G ELECTION OF DIRECTOR: J.H. HAMMERGREN Mgmt No vote 1H ELECTION OF DIRECTOR: R.J. LANE Mgmt No vote 1I ELECTION OF DIRECTOR: G.M. REINER Mgmt No vote 1J ELECTION OF DIRECTOR: P.F. RUSSO Mgmt No vote 1K ELECTION OF DIRECTOR: D. SENEQUIER Mgmt No vote 1L ELECTION OF DIRECTOR: G.K. THOMPSON Mgmt No vote 1M ELECTION OF DIRECTOR: M.C. WHITMAN Mgmt No vote 02 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT Mgmt No vote REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt No vote 04 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE Mgmt No vote ADVISORY VOTES ON EXECUTIVE COMPENSATION. 05 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2011 Mgmt No vote EMPLOYEE STOCK PURCHASE PLAN. 06 APPROVAL OF AN AMENDMENT TO THE HEWLETT-PACKARD Mgmt No vote COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. INTEL CORPORATION Agenda Number: 933403812 Security: 458140100 Meeting Type: Annual Ticker: INTC Meeting Date: 19-May-2011 ISIN: US4581401001 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt No vote 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt No vote 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Mgmt No vote 1D ELECTION OF DIRECTOR: REED E. HUNDT Mgmt No vote 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt No vote 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt No vote 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt No vote 1H ELECTION OF DIRECTOR: JANE E. SHAW Mgmt No vote 1I ELECTION OF DIRECTOR: FRANK D. YEARY Mgmt No vote 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt No vote 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP Mgmt No vote AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR 03 AMENDMENT AND EXTENSION OF THE 2gmt No vote PLAN 04 AMENDMENT AND EXTENSION OF THE 2gmt No vote PLAN 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt No vote 06 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE Mgmt No vote ADVISORY VOTES ON EXECUTIVE COMPENSATION JOHNSON & JOHNSON Agenda Number: 933382854 Security: 478160104 Meeting Type: Annual Ticker: JNJ Meeting Date: 28-Apr-2011 ISIN: US4781601046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Mgmt No vote 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Mgmt No vote 1C ELECTION OF DIRECTOR: IAN E.L. DAVIS Mgmt No vote 1D ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Mgmt No vote 1E ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Mgmt No vote 1F ELECTION OF DIRECTOR: ANNE M. MULCAHY Mgmt No vote 1G ELECTION OF DIRECTOR: LEO F. MULLIN Mgmt No vote 1H ELECTION OF DIRECTOR: WILLIAM D. PEREZ Mgmt No vote 1I ELECTION OF DIRECTOR: CHARLES PRINCE Mgmt No vote 1J ELECTION OF DIRECTOR: DAVID SATCHER Mgmt No vote 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Mgmt No vote 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt No vote LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Mgmt No vote 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE Mgmt No vote ON NAMED EXECUTIVE OFFICER COMPENSATION 05 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE Shr No vote RESTRAINT 06 SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S Shr No vote EQUAL EMPLOYMENT OPPORTUNITY POLICY 07 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL Shr No vote METHODS FOR TRAINING MERCK & CO., INC. Agenda Number: 933416744 Security: 58933Y105 Meeting Type: Annual Ticker: MRK Meeting Date: 24-May-2011 ISIN: US58933Y1055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: LESLIE A. BRUN Mgmt No vote 1B ELECTION OF DIRECTOR: THOMAS R. CECH Mgmt No vote 1C ELECTION OF DIRECTOR: RICHARD T. CLARK Mgmt No vote 1D ELECTION OF DIRECTOR: KENNETH C. FRAZIER Mgmt No vote 1E ELECTION OF DIRECTOR: THOMAS H. GLOCER Mgmt No vote 1F ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE Mgmt No vote 1G ELECTION OF DIRECTOR: WILLIAM B. HARRISON. JR. Mgmt No vote 1H ELECTION OF DIRECTOR: HARRY R. JACOBSON Mgmt No vote 1I ELECTION OF DIRECTOR: WILLIAM N. KELLEY Mgmt No vote 1J ELECTION OF DIRECTOR: C. ROBERT KIDDER Mgmt No vote 1K ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Mgmt No vote 1L ELECTION OF DIRECTOR: CARLOS E. REPRESAS Mgmt No vote 1M ELECTION OF DIRECTOR: PATRICIA F. RUSSO Mgmt No vote 1N ELECTION OF DIRECTOR: THOMAS E. SHENK Mgmt No vote 1O ELECTION OF DIRECTOR: ANNE M. TATLOCK Mgmt No vote 1P ELECTION OF DIRECTOR: CRAIG B. THOMPSON Mgmt No vote 1Q ELECTION OF DIRECTOR: WENDELL P. WEEKS Mgmt No vote 1R ELECTION OF DIRECTOR: PETER C. WENDELL Mgmt No vote 02 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S Mgmt No vote INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt No vote 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES Mgmt No vote ON EXECUTIVE COMPENSATION. NOKIA CORPORATION Agenda Number: 933486804 Security: 654902204 Meeting Type: Annual Ticker: NOK Meeting Date: 03-May-2011 ISIN: US6549022043 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 07 ADOPTION OF THE ANNUAL ACCOUNTS. Mgmt No vote 08 RESOLUTION ON THE USE OF THE PROFIT SHOWN ON Mgmt No vote THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND. 09 RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF Mgmt No vote THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. 10 RESOLUTION ON THE REMUNERATION OF THE MEMBERS Mgmt No vote OF THE BOARD OF DIRECTORS. 11 RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD Mgmt No vote OF DIRECTORS. 12 DIRECTOR STEPHEN ELOP Mgmt No vote DR. BENGT HOLMSTROM Mgmt No vote PROF. DR. H. KAGERMANN Mgmt No vote PER KARLSSON Mgmt No vote JOUKO KARVINEN Mgmt No vote HELGE LUND Mgmt No vote ISABEL MAREY-SEMPER Mgmt No vote JORMA OLLILA Mgmt No vote DAME MARJORIE SCARDINO Mgmt No vote RISTO SIILASMAA Mgmt No vote KARI STADIGH Mgmt No vote 13 RESOLUTION ON THE REMUNERATION OF THE AUDITOR. Mgmt No vote 14 ELECTION OF AUDITOR. Mgmt No vote 15 AUTHORIZING THE BOARD OF DIRECTORS TO RESOLVE Mgmt No vote TO REPURCHASE THE COMPANY'S OWN SHARES. 16 GRANT OF STOCK OPTIONS TO SELECTED PERSONNEL Mgmt No vote OF NOKIA. TARGET CORPORATION Agenda Number: 933437837 Security: 87612E106 Meeting Type: Annual Ticker: TGT Meeting Date: 08-Jun-2011 ISIN: US87612E1064 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Mgmt No vote 1B ELECTION OF DIRECTOR: CALVIN DARDEN Mgmt No vote 1C ELECTION OF DIRECTOR: MARY N. DILLON Mgmt No vote 1D ELECTION OF DIRECTOR: JAMES A. JOHNSON Mgmt No vote 1E ELECTION OF DIRECTOR: MARY E. MINNICK Mgmt No vote 1F ELECTION OF DIRECTOR: ANNE M. MULCAHY Mgmt No vote 1G ELECTION OF DIRECTOR: DERICA W. RICE Mgmt No vote 1H ELECTION OF DIRECTOR: STEPHEN W. SANGER Mgmt No vote 1I ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Mgmt No vote 1J ELECTION OF DIRECTOR: JOHN G. STUMPF Mgmt No vote 1K ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Mgmt No vote 02 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF Mgmt No vote ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. 03 COMPANY PROPOSAL TO APPROVE THE TARGET CORPORATION Mgmt No vote 2011 LONG-TERM INCENTIVE PLAN. 04 COMPANY PROPOSAL TO CAST A NON-BINDING ADVISORY Mgmt No vote VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY"). 05 COMPANY PROPOSAL TO CAST A NON-BINDING ADVISORY Mgmt No vote VOTE ON THE FREQUENCY OF SAY-ON-PAY VOTES. 06 SHAREHOLDER PROPOSAL ON COMPENSATION BENCHMARKING. Shr No vote 07 SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. Shr No vote THE BOEING COMPANY Agenda Number: 933387397 Security: 097023105 Meeting Type: Annual Ticker: BA Meeting Date: 02-May-2011 ISIN: US0970231058 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: JOHN E. BRYSON Mgmt No vote 1B ELECTION OF DIRECTOR: DAVID L. CALHOUN Mgmt No vote 1C ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Mgmt No vote 1D ELECTION OF DIRECTOR: LINDA Z. COOK Mgmt No vote 1E ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Mgmt No vote 1F ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, Mgmt No vote JR. 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Mgmt No vote 1H ELECTION OF DIRECTOR: JOHN F. MCDONNELL Mgmt No vote 1I ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Mgmt No vote 1J ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt No vote 1K ELECTION OF DIRECTOR: RONALD A. WILLIAMS Mgmt No vote 1L ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Mgmt No vote 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt No vote 03 RECOMMEND THE FREQUENCY OF ADVISORY VOTES ON Mgmt No vote EXECUTIVE COMPENSATION. 04 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt No vote & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011. 05 INDEPENDENT MONITORING OF THE HUMAN RIGHTS CODE. Shr No vote 06 REPORT ON POLITICAL ACTIVITY. Shr No vote 07 ACTION BY WRITTEN CONSENT. Shr No vote 08 CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Shr No vote 09 INDEPENDENT CHAIRMAN. Shr No vote THE HOME DEPOT, INC. Agenda Number: 933427127 Security: 437076102 Meeting Type: Annual Ticker: HD Meeting Date: 02-Jun-2011 ISIN: US4370761029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: F. DUANE ACKERMAN Mgmt No vote 1B ELECTION OF DIRECTOR: FRANCIS S. BLAKE Mgmt No vote 1C ELECTION OF DIRECTOR: ARI BOUSBIB Mgmt No vote 1D ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt No vote 1E ELECTION OF DIRECTOR: J. FRANK BROWN Mgmt No vote 1F ELECTION OF DIRECTOR: ALBERT P. CAREY Mgmt No vote 1G ELECTION OF DIRECTOR: ARMANDO CODINA Mgmt No vote 1H ELECTION OF DIRECTOR: BONNIE G. HILL Mgmt No vote 1I ELECTION OF DIRECTOR: KAREN L. KATEN Mgmt No vote 1J ELECTION OF DIRECTOR: RONALD L. SARGENT Mgmt No vote 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Mgmt No vote 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt No vote 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Mgmt No vote VOTE ON EXECUTIVE COMPENSATION 05 COMPANY PROPOSAL TO IMPLEMENT SHAREHOLDER ABILITY Mgmt No vote TO ACT BY WRITTEN CONSENT (APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION) 06 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shr No vote 07 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER Shr No vote MEETINGS 08 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY Shr No vote REPORT 09 SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING Shr No vote POLICIES AND CONTRIBUTIONS VERIZON COMMUNICATIONS INC. Agenda Number: 933387830 Security: 92343V104 Meeting Type: Annual Ticker: VZ Meeting Date: 05-May-2011 ISIN: US92343V1044 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: RICHARD L. CARRION Mgmt No vote 1B ELECTION OF DIRECTOR: M. FRANCES KEETH Mgmt No vote 1C ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt No vote 1D ELECTION OF DIRECTOR: LOWELL C. MCADAM Mgmt No vote 1E ELECTION OF DIRECTOR: SANDRA O. MOOSE Mgmt No vote 1F ELECTION OF DIRECTOR: JOSEPH NEUBAUER Mgmt No vote 1G ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt No vote 1H ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Mgmt No vote 1I ELECTION OF DIRECTOR: HUGH B. PRICE Mgmt No vote 1J ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Mgmt No vote 1K ELECTION OF DIRECTOR: RODNEY E. SLATER Mgmt No vote 1L ELECTION OF DIRECTOR: JOHN W. SNOW Mgmt No vote 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt No vote PUBLIC ACCOUNTING FIRM 03 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Mgmt No vote 04 ADVISORY VOTE RELATED TO FUTURE VOTES ON EXECUTIVE Mgmt No vote COMPENSATION 05 DISCLOSE PRIOR GOVERNMENT SERVICE Shr No vote 06 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shr No vote 07 CUMULATIVE VOTING Shr No vote 08 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shr No vote * Management position unknown SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. World Funds Trust (Registrant) /s/ John Pasco, III By (Signature and Title) Name:John Pasco, III Title:Chairman October 14, 2011 Date
